Title: To Alexander Hamilton from Henry Lee, 15 June 1793
From: Lee, Henry
To: Hamilton, Alexander



Richmond June 15th. 93.
My dear sir

We have heard here that a circular ltr. from you to the several collectors relative to French prizes has given great offence to the British minister & that this conduct on the part of the U.S. will contribute to produce a rupture with G.B. I should be very much obliged to you for the truth on this point & its expected consequences.
Peace to America is in one word, our all. A set of clamorous desperadoes in their fortunes or political hopes cry aloud for war & I fear G.B is not indisposed to take advantage of every event to injure us. What the intemperance of some among us & her solicitude to avenge past disgrace may produce time alone can unfold, but I hope that the true friends to their country will every where & on every occasion unite to prevent the calamitys of war.
What is the real state of things in france, & will not her enemys after victory there, feel the exploit but half accomplished, unless we also be politically changed. On this ground I sometimes apprehend danger, but am revived again when I look at the sea which divides us & reckon on the exhausted state of their finances. Farewel

H L

